    Case 1:19-mc-02303-LDH Document 1 Filed 09/09/19 Page 1 of 2 PageID #: 1
                                                                                      FILED
                                                                                   IN CLERK'S OFFICE
                                                                               US DISTRICT COURT E.D.N.Y.

Christine N. Walz
                                                                               •    SEP 0 9 2019       •
HOLLAND & KNIGHT LLP
31 West 52nd Street
New York, New York 10019                                                        BROOKLYN OFFICE
Tel.: (212) 513-3200
Fax:(212)385-9010
Counselfor Non-Party Brendan J. Sullivan

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK



IRA KLEIMAN, as the personal representative
of the Estate of David Kleiman, and

W&K INFO DEFENSE
RESEARCH, LLC
       Plaintiffs,                                         DeARCY HALL, J.
                                                             Main Action Pending in the
                                                             United States District Court for the
       v.                                                    Southern District of Florida
                                                             Case No. 9:18-cv-80176-BB
CRAIG WRIGHT
       Defendant


                      NOTICE OF MOTION TO QUASH SUBPOENA

       PLEASE TAKE NOTICE that the undersigned attorneys for Non-Party Brendan J.

Sullivan in the above-referenced matter shall move before a court in the U.S. District Court for the

Eastern District of New York, 225 Cadman Plaza East, Brooklyn,NY 11201 for an order quashing

a subpoena served on August 27,2019.

       PLEASE TAKE FURTHER NOTICE that, in support thereof, the undersigned shall rely

upon the accompanying Declaration of Brendan J. Sullivan and memorandum of law submitted

herewith.

       PLEASE TAKE FURTHER NOTICE that a proposed form of Order is attached hereto.
     Case 1:19-mc-02303-LDH Document 1 Filed 09/09/19 Page 2 of 2 PageID #: 2



         Respectfully submitted,



                                      Christine N. Walz
                                      HOLLAND & KNIGHT LLP
                                     31 West 52nd Street, 12th Floor
                                     New York, NY 10019
                                     212-513-3200
                                     212-385-9010 (fax)
                                     christine.walz@hklaw.com

                                     Judith M. Mercier
                                     200 South Orange Avenue, Suite 2600
                                     Orlando, Florida 32801
                                     (407)244-5151
                                     (407) 244-5288 (fax)
                                     judy.mercier@hklaw.com
                                     Counselfor Non-Party Brendan J. Sullivan




#70187713 vl
